—Judgment, Supreme Court, New York County (Rena Uviller, J.), rendered June 17, 1993, convicting defendant, after a jury trial, of burglary in the second degree and criminal trespass in the second degree, and sentencing him, as a second felony offender, to concurrent prison terms of 5 to 10 years and 1 year, respectively, affirmed.
It was not error for the court to instruct the jury that in deciding a case, "[p]roof beyond a reasonable doubt * * * is the quality and the amount of proof that you would require before you made an important decision concerning your own lives.” This statement, describing the jurors’ reasoning process in assessing the standard of proof beyond a reasonable doubt, is indistinguishable from the language we approved in People v Serrano (170 AD2d 269, lv denied 77 NY2d 1000) and People v Thomas (210 AD2d 10, lv denied 85 NY2d 867), and was accompanied by other instructions that, read as a whole, conveyed the proper standard. Concur — Kupferman and Asch, JJ. Mazzarelli, J., concurs in a memorandum; Murphy, P. J., and Ellerin, J., dissent in a memorandum by Murphy, P. J., all as follows: